Title: To Thomas Jefferson from Francis Hopkinson, 29 June 1790
From: Hopkinson, Francis
To: Jefferson, Thomas



Dear Sir
Philada. June 29th. 1790

I have conferr’d with Mr. Franklin respecting the Encyclopedia, and we find, that in order to settle that account between us it will be necessary to know what the whole Cost will be from No. 1 to the last Liveraison. As I suppose you have a complete Set of your own, you can inform us of the Amount, which will make  the matter easy between Mr. Franklin and me. He expects to be in New York in about a week and I wish you would mention the Subject to him. I will shortly draw out my Account of News-Papers, Museums &c. when every thing shall be settled to your Satisfaction.
I find the Expence of the Encyclopedia will exceed my Expectations, or rather my Abilities, and therefore if it should happen in your Way to dispose of that Work for me, I shall be willing to part with it, but not under the full Cost. Perhaps as they are making up a Library at New York, it might be acceptable there.
I have now had full Experience of method of tonguing the Harpsichord, and am perfectly satisfied with it. I find the Cork Tongues are very durable, produce a full and sweet Tone quite free from all Jingling, more like the effect of an Organ Pipe than a String, particularly in the Base, and are as readily furnished as a common Quill. The leather guards the Cork from being cut thro’ by the String, and the Cork is sufficiently elastic for the Purpose. My former Contrivance of mounting the Tongues on Springs was thought too complex, but this objection is now removed. I send you a Model enclosed. General Dickinson has sent for one of Shudi & Broadwood’s Harpsichords for his Daughter. It is expected this Fall, and will be quill’d in my way.
I beg leave to recommend to your friendly notice (if you shall so approve) a Project respecting a new Manufacture of Cotton. The Contriver is very desirous of your opinion and hopes for your Encouragement. Mr. Pollard, who is the Pursuer of this Object, is a very worthy Citizen, formerly a considerable Merchant, and lately one of our Magistrates. He is sure that his Scheme will turn out to great national advantage. I am dear Sir Your ever affectionate,

Fras. Hopkinson


I still write with Difficulty, as you will observe by my frequent Blunders.

